          Case 8:19-cv-00209-TDC Document 18 Filed 03/01/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Greenbelt Division)

VELMA M. MELTON, et al.,                                 )
                                                         )
       Plaintiff,                                        )
                                                         )
               vs.                                       )    Case No. 8:19-cv-00209-TDC
                                                         )
SELECT PORTFOLIO SERVICING, INC.,                        )
et al.,                                                  )
                                                         )
       Defendants.                                       )
                                                         )

                                  NOTICE OF APPEARANCE

       Will the clerk of the court kindly enter the appearance of Alfred D. Carry of McGlinchey

Stafford PLLC as counsel for the specially-appearing Defendant Sterling Jewelers Inc. (“Sterling”)

(incorrectly identified in the complaint as “Sterling Inc. dba Jared-Galleria of Jewelry”), which

has specially appeared in this action to seek the dismissal of Plaintiff’s complaint against Sterling

(see Dkt. 17) for a lack of personal jurisdiction.

Dated: March 1, 2019                           Respectfully submitted,

                                               /s/Alfred D. Carry
                                               Alfred D. Carry (Bar #20711)
                                               McGlinchey Stafford PLLC
                                               1275 Pennsylvania Avenue NW, Suite 420
                                               Washington, DC 20004
                                               Tel.: (202) 802-9999
                                               Fax: (202) 330-5897
                                               acarry@mcglinchey.com

                                               Counsel for Defendant Sterling Jewelers Inc.




                                                     1
          Case 8:19-cv-00209-TDC Document 18 Filed 03/01/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed in this case with the

clerk of the court and served on this 1st day of March, 2019 through the court’s CM/ECF system,

which will send notification of this filing to all counsel of record.


                                               /s/Alfred D. Carry
                                               Alfred D. Carry (Bar #20711)




                                                  2
